Citation Nr: 0713578	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  99-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for 
psychiatric disability.  When this matter was previously 
before the Board in June 2005 and March 2006, it was remanded 
for further development and adjudication.


FINDING OF FACT

The veteran's chronic paranoid schizophrenia had its onset 
during service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
paranoid schizophrenia, which represents a complete grant of 
the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As the Board observed in the March 2006 remand, the service 
medical records show that when the veteran was examined at 
service entry, he was found to be psychiatrically normal.  
The Board also noted that from September 25 to September 30, 
1968, he underwent in-patient psychiatric treatment at the 
Fort Gordon, Army Hospital.  The clinical records of the 
veteran's inpatient hospitalization show that he expressed 
concerns about his loneliness, depression and paranoid 
feelings.  The veteran was withdrawn and drifted into 
daydreams "excessively."  

A mental status examination conducted during the 
hospitalization disclosed that he spoke under considerable 
pressure at a rapid rate.  His affect was inappropriate and 
he grinned frequently.  His mood was depressed and his stream 
of speech was circumstantial and tangential, with some 
looseness of association.  His thought content revealed a 
"flood of concerns about loneliness, depression, an 
inability to adjust "anywhere," a tendency to "drift into 
dream world," and paranoid feelings of people being against 
him.  He expressed feelings of worthlessness and indicated he 
"felt like giving up."  The diagnosis was chronic, severe, 
schizoid personality.

After his discharge, from 1970 to 1972, the veteran 
reportedly received private psychiatric care from a Dr. 
Heyman.  The veteran indicated, however, that those records 
were destroyed and are thus not available.

When the veteran presented for inpatient VA care in June 
1980, he complained of feeling pressured and being unable to 
think straight.  He also reported having suicidal ideation.  
He was admitted to a closed ward in the psychiatric unit.  He 
exhibited a depressed mood with an affect appropriate to that 
mood.  The diagnosis at discharge was depressive neurosis.

In 1998, the veteran began receiving regular VA care for his 
psychiatric disability, and these records show he exhibited 
paranoid ideations, feelings of loneliness, restricted and 
inappropriate affect, rambling and inappropriate speech, 
anxiety and depression.  The records reflect that he was 
diagnosed as having schizophrenia, generalized anxiety 
disorder, and schizoid and schizotypal personality disorder.

In April 2006, he was afforded a VA psychiatric examination.  
Based on his review of the veteran's records and his 
interview of the veteran, the examiner concluded that the 
veteran had chronic paranoid schizophrenia and a history of a 
depressive disorder.  In addition, he ruled out a diagnosis 
of generalized anxiety disorder.  

The Board notes that the Quick Reference to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), at page 
278, states that schizoid personality disorder is a premorbid 
condition for the development of schizophrenia.  Further, 
Dorland's Illustrated Medical Dictionary (28th ed. 1994), at 
page 1348, defines premorbid as "occurring before the 
development of signs or symptoms of disease.  

In light of the foregoing, the Board finds that the symptoms 
of the veteran's paranoid schizophrenia cannot be 
disassociated from the in-service symptoms characterized at 
the time as due to schizoid personality disorder.  Therefore, 
with resolution of all reasonable doubt in favor of the 
veteran, the circumstances of this case present a basis upon 
which to grant service connection for paranoid schizophrenia.  







ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


